EXHIBIT 10.5

PROMISSORY NOTE

 

US $40,000,000.00

                       , Colorado    (Place of Execution)    March 13, 2006

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promises to pay to the order of CNL INCOME PARTNERS, LP, a Delaware limited
partnership, the principal sum of FORTY MILLION AND NO/100 DOLLARS (US
$40,000,000.00) or so much as may be advanced pursuant to the Construction Loan
Agreement of even date herewith (the “Loan Agreement”) between the undersigned
and the holder hereof, with interest and fees, as applicable, as set forth
herein, as amended from time to time. All capitalized terms used herein and not
defined herein are as defined in the Loan Agreement.

Interest shall be charged on the outstanding principal balance from the date
advanced until this Promissory Note (the “Note”) shall be repaid in full at a
rate equal to 9.5% per annum (the “Interest Rate”). Interest at the Interest
Rate shall be payable, in arrears, to the holder hereof by electronic funds
transfer in accordance with instructions provided by holder to the undersigned,
or such other place as the holder hereof may designate in writing, in
consecutive monthly payments on the first (1st) day of each month beginning
April 1, 2006 and continuing on the first day of each month thereafter until the
entire indebtedness evidenced hereby is fully paid.

A principal payment shall be due and payable at the time of sale of each lot
located on the “Property” as defined herein, in the amount allocated to such lot
as set forth on the Release and Repayment Schedule attached hereto as Schedule
1. In any event, this Note shall be due and payable in full, including all
principal, all earned, but unpaid interest, together with the “Exit Fee”, as
defined herein, on the earlier of (a) March     , 2009 (the “Initial Maturity
Date”), or (b) the issuance of District Bonds.

If any payment under this Note is due on a day that is not a Business Day (as
defined herein), such payment shall be deemed to be due and payable on the next
Business Day. All computation of interest shall be made by the holder on the
basis of a year of 360 days and shall be allocated in twelve (12) equal monthly
installments.

The undersigned shall have the option to extend the term hereof to March     
2010 (the “Extended Maturity Date” and together with the Initial Maturity Date,
the “Maturity Date”) provided: (i) the undersigned and the guarantor(s) hereof
are not in default under any of the Loan Documents; and (ii) the undersigned
provides prior written notice to the holder hereof on a date which is not less
than sixty (60) days nor more than ninety (90) days prior to the Initial
Maturity Date. If the conditions to extend the Initial Maturity Date have not
been satisfied, this Note will not be extended. If the undersigned exercises its
right to the Extended Maturity Date as provided herein, the undersigned shall
pay to the holder an extension fee equal to 0.5% of the outstanding principal
amount of this Note at the time Borrower delivers to the holder its written
notice to extend the Initial Maturity Date to the Extended Maturity Date.

If any installment under this Note is not received by the holder hereof within
five (5) calendar days after holder’s written demand for such amount, the entire
principal amount outstanding hereunder and accrued interest thereon shall at
once become due and payable, at the option of the holder. The holder may
exercise this option to accelerate during any Default (as hereinafter defined)
by the undersigned regardless of any prior forbearance. In the event of any
Default under this Note, the Loan Agreement, the Instrument or any other Loan
Document (as such terms are defined in the Loan Agreement), and if the same is
referred to an attorney at law for collection or any action at law or in equity
is brought with respect hereto, the undersigned shall pay the holder all of its
reasonable expenses and costs, including, but not limited to, reasonable
attorneys’ fees and expenses, including attorneys’ fees and expenses on any
appeal and without relief from valuation and appraisement laws. Any forbearance
by the holder in exercising any right or remedy under this Note, the Loan
Agreement, the Instrument or any other Loan Document, or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any right
or remedy. The acceptance by the holder of payment of any sum due hereunder
after the due date of such payment or after holder has declared a Default shall
not be deemed to be a waiver of holder’s right thereafter either to require
prompt payment when due of all indebtedness owing or to declare a Default for
failure to make prompt payment.

Borrower’s Initials             



--------------------------------------------------------------------------------

If any installment under this Note is not received by the holder within five
(5) calendar days after the installment is due, the undersigned shall pay to the
holder a late charge of five percent (5%) of such installment, such late charge
to be immediately due and payable without demand by the holder. If any
installment under this Note or any other monetary payment due under this Note,
the Instrument or any other Loan Document remains past due for five (5) calendar
days or more after holder’s written demand for such amount, or if there shall
exist any other Default under this Note, the Instrument or any other Loan
Document (after any applicable notice or cure period provided therein or
herein), the outstanding balance of this Note shall bear interest during the
period in which the undersigned is in Default at the lesser of (i) eighteen
percent (18.0%) per annum or (ii) the highest rate allowed by applicable law
(the “Default Rate”).

From time to time, without affecting the obligation of the undersigned or the
successors or assigns of the undersigned to pay the outstanding principal
balance of this Note and observe the covenants of the undersigned contained
herein (after any applicable notice or cure period, if any), and without
affecting the guaranty of any person, corporation, partnership or other entity
for payment of the outstanding principal balance of this Note, without giving
notice to or obtaining the consent of the undersigned, the successors or assigns
of the undersigned or guarantors, and without liability on the part of the
holder, the holder may, at the option of the holder, extend the time for payment
of said outstanding principal balance or any part thereof, reduce the payments
thereon, release anyone liable on any of said outstanding principal balance,
accept a renewal of this Note, modify the terms and time of payment of said
outstanding principal balance, join in any extension or subordination agreement,
release any security given here for, take or release other or additional
security, and agree in writing with the undersigned to modify the rate of
interest or period of amortization of this Note or change the amount of the
monthly installments payable hereunder or otherwise modify, amend or waive any
term or provision of this Note, the Instrument or any other Loan Document.

Presentment, notice of dishonor, right to set off and counterclaim, and protest
are hereby waived by all makers, sureties, guarantors and endorsers hereof. This
Note shall be the joint and several obligation of all makers, sureties,
guarantors and endorsers, and shall be binding upon them and their successors
and assigns.

The indebtedness evidenced by this Note (the “Loan”) is secured by, among other
things, the Instrument and subject to the provisions of that certain Loan
Agreement and of the other Loan Documents each executed by the undersigned or
its affiliates, and relating to certain real property and personal property more
particularly described therein (the “Property”), and reference is made thereto
for rights as to acceleration of the indebtedness evidenced by this Note and as
to other rights and remedies.

A “Default” as defined in the Loan Agreement or any Loan Document shall
constitute a Default under this Note.

Unless funds are advanced hereunder on the first day of the month, the
undersigned shall pay the holder interest only, in advance, on the outstanding
principal balance of this Note at the rate set forth above from the date that
funds are advanced to and including the last day of the month during which funds
are so advanced.

Unless applicable law requires otherwise, so long as the undersigned is not in
Default hereunder, all payments received by the holder under this Note or any
Loan Document shall be applied by holder in the following order of priority:
(i) amounts due and payable to holder by the undersigned for any advances made
by the holder under the Loan Agreement, Instrument or any of the other Loan
Documents for the purposes of paying taxes, insurance and other charges incurred
with respect to the Property; (ii) interest (and late charges, if any) due and
payable on the Note; (iii) principal of the Note; (iv) interest due and payable
on advances made by the holder under the Instrument or under any of the other
Loan Documents in order to protect the holder’s security interest in any of the
collateral securing the Note; (v) principal of advances made by the holder under
the Loan Agreement, Instrument or any of the other Loan Documents in order to
protect the holder’s security interest in any of the collateral securing the
Note; (vi) interest due and payable on any Future Advance (as such term is
defined in the Loan Agreement),

 

  2   Borrower’s Initials             



--------------------------------------------------------------------------------

provided that if more than one Future Advance is outstanding, the holder may
apply payments received among the amounts of interest payable on the Future
Advances in such order as the holder, in the holder’s sole discretion, may
determine; (vii) principal of any Future Advance, provided that if more than one
Future Advance is outstanding, the holder may apply payments received among the
principal balances of the Future Advances in such order as the holder, in the
holder’s sole discretion, may determine; (viii) the “Exit Fee”, and (ix) any
other sums due and payable secured by this Instrument or under any of the other
Loan Documents in such order as the holder, at the holder’s option, may
determine; provided, however, that the holder may, at the holder’s option, apply
any sums payable on advances made by the holder under the Loan Agreement,
Instrument or any of the other Loan Documents in order to protect the holder’s
security interest in any of the collateral securing the Note prior to interest
on and principal of the Note, but such application shall not otherwise affect
the order of priority of application herein. Upon the undersigned’s Default
under this Note, the Loan Agreement, Instrument or any of the other Loan
Documents, the holder may apply any payments received by the holder in any
amount and in any order as the holder shall determine in the holder’s sole
discretion.

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in this
Note, the undersigned further covenants and agrees with and in favor of holder
as follows:

A. Prepayment Restriction

The undersigned shall have no right to make a prepayment of the outstanding
indebtedness during the first year of this Note. After the first anniversary of
the date of this Note, the principal sum of this Note may be prepaid, in whole,
but not in part, at any time in accordance with this paragraph. Upon giving
holder sixty (60) days prior written notice, the undersigned may prepay the
entire unpaid principal balance of this Note in full on the last Business Day
before a scheduled monthly payment date. If the undersigned shall give notice of
a prepayment but shall fail, for any reason, to timely make such prepayment, the
undersigned shall immediately pay the holder any and all reasonable costs, fees
and expenses (including reasonable in house and outside attorneys’ fees and
expenses) associated with the holder’s administrative preparation for such
prepayment.

B. Exit Fee

The undersigned agrees to pay the holder, in addition to the entire unpaid
principal balance, accrued interest, and any other sums due holder, an exit fee
(the “Exit Fee”) in an amount which is equal to (a) the aggregate of monthly
interest payments that could have been payable by Borrower to the holder under
this Note if the Interest Rate had been 13.5% rather than 9.5%, less (b) the
aggregate of all interest payments actually paid by Borrower to the holder. The
holder’s calculation of the amount of the Exit Fee shall be final and conclusive
in the absence of manifest error. The Exit Fee shall be due and payable in full
upon the earliest to occur of (a) prepayment in full of this Note, or (b) the
Maturity Date, as extended if applicable, (c) the issuance of the District
Bonds, or (d) the delivery by the holder to Borrower of a notice of acceleration
of the indebtedness evidenced by this Note. The undersigned agrees to pay the
Exit Fee due under this Note whether the payment or prepayment is voluntary or
involuntary (in connection with the holder’s acceleration of the unpaid
principal balance of this Note) or the Instrument is satisfied or released owing
to foreclosure (whether by power of sale or judicial proceeding), deed in lieu
of foreclosure and written acceptance of merger of title by holder, or by any
other means or applicable law. The Exit Fee shall be paid irrespective of all
other amounts and fees paid by Borrower under the Loan evidenced by this Note
and the other Loan Documents.

The Exit Fee is the negotiated charge between the undersigned and the holder for
the privilege of the undersigned to receive the loan evidenced by this Note and
to guarantee holder a minimum rate of return on its investment and is not a
penalty.

C. Notice; Business Day

Any notice to the holder or the undersigned provided for in this Note shall be
given in the manner provided in the Loan Agreement. The term “Business Day”
means any day other than a Saturday, a Sunday, or any other day which in
Colorado is a legal holiday or a day on which banking institutions are
authorized or required by law or government action to close.

 

  3   Borrower’s Initials             



--------------------------------------------------------------------------------

D. Assignment

The holder shall have no obligation to accept any prepayment of principal under
this Note except as expressly stated herein.

This Note is freely assignable in whole or in part, from time to time, by the
holder and the holder may grant participation interest(s) herein. Without
limiting the foregoing, the undersigned understands and agrees that the holder
may sell, pledge, grant a security interest in, collaterally assign, transfer,
deliver or otherwise dispose of this Note and the undersigned’s other Loan
Documents (or any interest therein, or its rights and powers thereunder), from
time to time. This Note shall be binding upon the undersigned, its heirs,
devises, administrators, executives, personal representatives, successors,
receivers, trustees, fiduciaries, and permitted assignees, including all
successors in interest of the undersigned, and shall inure to the benefit of the
holder hereof, and the successors and assignees of the holder.

E. Governing Law; Usury; Miscellaneous

This Note shall be governed by and construed in accordance with the laws of the
State of Colorado and applicable federal law, except for enforcement rights as
to any such Property which must be governed by the law of any other jurisdiction
in which any such Property may be located. The undersigned and holder agree that
any dispute arising out of this Note shall be subject to the jurisdiction of
both the state and federal courts in Colorado. For that purpose, the undersigned
hereby submits to the jurisdiction of the state and federal courts of Colorado.
The undersigned further agrees to accept service of process out of any of the
aforesaid courts in any such dispute by registered or certified mail, postage
prepaid, addressed to the undersigned. Nothing herein contained, however, shall
prevent holder from bringing any action or exercising any rights against (i) the
undersigned, (ii) any security, (iii) a guarantor personally, or (iv) the assets
of the undersigned or any guarantor, within any other state or jurisdiction.

The parties hereto intend to conform strictly to the applicable usury laws. In
no event, whether by reason of demand for payment, prepayment, acceleration of
the maturity hereof or otherwise, shall the interest contracted for, charged or
received by the holder hereunder or otherwise exceed the maximum amount
permissible under applicable law. If from any circumstance whatsoever interest
would otherwise be payable to the holder in excess of the maximum lawful amount,
the interest payable to the holder shall be reduced automatically to the maximum
amount permitted by applicable law. If the holder shall ever receive anything of
value deemed interest under applicable law which would apart from this provision
be in excess of the maximum lawful amount, an amount equal to any amount which
would have been excessive interest shall be applied to the reduction of the
principal amount owing hereunder in the inverse order of its maturity (without
the payment of a Prepayment Premium) and not to the payment of interest, or if
such amount which would have been excessive interest exceeds the unpaid balance
of principal, such excess shall be refunded to the undersigned. All interest
paid or agreed to be paid to the holder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of such indebtedness so
that the amount of interest on account of such indebtedness does not exceed the
maximum permitted by applicable law. The provisions of this paragraph shall
control all existing and future agreements between the undersigned and the
holder.

Whenever possible this Note and each provision hereof shall be interpreted in
such manner as to be effective, valid and enforceable under applicable law. Any
provisions of this Note which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In addition, any determination that the application of any
provision hereof to any person or under any circumstance is illegal and
unenforceable shall not affect the legality, validity and enforceability of such
provision as it may be applied to any other person or in any other circumstance.

 

  4   Borrower’s Initials             



--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL; NO CONSEQUENTIAL OR PUNITIVE DAMAGES. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE UNDERSIGNED AND HOLDER BY ITS ACCEPTANCE
HEREOF, FOR ITSELF AND FOR EACH HOLDER HEREOF, HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY AGREE, THAT:

(a) NEITHER THE UNDERSIGNED NOR HOLDER, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR
LEGAL REPRESENTATIVE OF ANY OF THE SAME SHALL SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE ARISING FROM OR
BASED UPON THIS NOTE, ANY INSTRUMENT OR ANY LOAN DOCUMENT EVIDENCING, SECURING
OR RELATING TO THE OBLIGATIONS OR TO THE DEALINGS OR RELATIONSHIP BETWEEN OR
AMONG THE PARTIES THERETO;

(b) NEITHER THE UNDERSIGNED NOR HOLDER SHALL SEEK TO CONSOLIDATE ANY SUCH
ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL HAS NOT BEEN OR CANNOT BE WAIVED;

(c) THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
UNDERSIGNED AND HOLDER, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS;

(d) NEITHER THE UNDERSIGNED NOR HOLDER HAS IN ANY WAY AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES;

(e) IN NO EVENT SHALL HOLDER BE RESPONSIBLE OR LIABLE FOR CONSEQUENTIAL OR
PUNITIVE DAMAGES TO THE EXTENT PERMITTED BY LAW; AND

(f) THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER TO ENTER INTO THIS
TRANSACTION AND IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT
OF COMPETENT LEGAL COUNSEL.

 

  5   Borrower’s Initials             



--------------------------------------------------------------------------------

NOTICE TO THE BORROWER

Do not sign this Note before you read it. This Note provides for (a) a
restriction on the prepayment of this Note and (b) the payment of an Exit Fee.
In addition, this Note authorizes the holder to refuse to accept repayment of
the Loan prior to the date provided for repayment in this Note unless certain
conditions stated in this Note are met.

 

Signed, sealed and delivered in the

presence of:

              

SHOREFOX DEVELOPMENT, LLC, a Delaware

limited liability company

 

 

     By:   

/s/

Name:  

 

 

     Name:   

 

 

 

 

     As Its:   

 

Name:  

 

 

       

STATE OF COLORADO

COUNTY OF                     

The within and foregoing instrument was acknowledged before me this March     ,
2006, by                                     , the                      of
SHOREFOX DEVELOPMENT, LLC, a Delaware limited liability company, on behalf of
the company.

Witness my hand and official seal.

 

 

/s/

(NOTARY SEAL)

  Notary Public, State of Colorado   Printed Name:
______________________________________   Notary Commission No.
______________________________   My Commission Expires:
_____________________________

 

6



--------------------------------------------------------------------------------

Schedule 1

Release and Repayment Schedule

(See Attached)

 

7